Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kent Fischmann on May 05, 2021.
The application has been amended as follows: 
In claim 1, line 10:
After “controller”, delete -- , --.
In claim 1, line 13:
After “said”, add -- first --.
In claim 1, line 15:
Replace “saidhinge” with -- said hinge --.
In claim 1, line 20:
Replace “defininga” with -- defining a --.
In claim 2, line 3:
Replace “concaveinwardly” with -- concave inwardly --.
In claim 13, line 2:
Replace “avertical” with -- a vertical --.
In claim 22, line 14:
After “controller”, delete -- , --.
In claim 43, line 7:
Replace “saidframe” with -- said frame --.
In claim 43, line 10:
Between “controller” and “mounted”, delete -- , --.
In claim 45, line 3:
Replace “saidhinge” with -- said hinge --.
In claim 54, line 2:
Replace “avertical” with -- a vertical --. 

Allowable Subject Matter
Claims 1-9, 11-13, 22, 24-31, and 43-58 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, 22, and 43 are allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a beverage container compression apparatus, comprising: … a hinge controller mounted on a first hinge connector and being operative to exert a force directly on the first hinge connector.. independent of any separate force applied to said first and second frame members, in combination with the rest of their respective claimed limitations.
mounted on  a first hinge connector of the hinge connectors for exerting a force directly on the hinge connector independent of any separate force applied to said first and second frame members.
US 5,233,917 to Handzlik discloses beverage container compressing apparatus having a plurality of frame members (2-6) and a hinge controller (30) mounted on a first hinge connector (16), the hinge controller exerts a force directly on the first hinge connector is depended on a separate force (by elements 25-26) applied to the frame members. Therefore, Handzlik does not disclose exerting a force directly on the first hinge connector independent of any separate force applied to said first and second frame members.
US 2,775,806 to Love discloses a clamping ring and it is not capable of compressing a container/bottle.
Therefore, it is concluded by the Examiner that Claims 1, 22, 43 and their dependents are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        May 5, 2021